USDC IN/ND case 2:18-cr-00021-TLS-APR document 569 filed 12/08/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )                Case No. 2:18-cr-21
                                              )
TEDDIA CALDWELL,                              )
                                              )
                       Defendant.             )


                                    OPINION AND ORDER
       This matter is before the court on the Motion for Severance of Counts [DE 551] filed by

the defendant, Teddia Caldwell, on November 2, 2020. For the reasons set forth below, the

motion is DENIED.

                                                  Background

        The defendant, Teddia Caldwell, is charged in a 15 count Second Superseding

Indictment along with four other defendants. Count 1 alleges that Caldwell and the other

defendants engaged in a conspiracy to distribute narcotics. Counts 2 through 13 allege various

substantive drug and firearm offenses. Count 14 alleges that Caldwell and one other defendant

committed a murder in furtherance of the drug conspiracy. Count 15 alleges that Caldwell and

the two other defendants committed a second murder in furtherance of the drug conspiracy.

       In the pending motion, Caldwell asks to have the murder charges severed from the

remaining counts of the indictment. He states, without providing any details, that he has

exculpatory evidence relating to the homicide charges but that he intends to exercise his right to

remain silent with respect the narcotics charges. In a cursory fashion, he also alleges that the
USDC IN/ND case 2:18-cr-00021-TLS-APR document 569 filed 12/08/20 page 2 of 4


evidence relating to the narcotics transactions will have a spillover effect on the homicide

charges.

                                             Discussion

       Federal Rule of Criminal Procedure 8(b) provides that an indictment may charge “2 or

more the defendants if they are alleged to have participated in the same act or transaction, or in

the same series of acts or transactions, constituting an offense or offenses.” “[T]here is a

presumption that participants in a conspiracy or other criminal schemes should be tried together,

not only to economize judicial and prosecutorial resources but also to give the jury a fuller of the

scheme.” U.S. v. Cardena, 852 F.3d 959, 980-81 (7th Cir. 2016) (quoting U.S. v. Phillips, 239

F.3d 829, 838 (7th Cir. 2001)).

       However, Federal Rule of Criminal Procedure 14(a) recognizes that “[i]f the joinder of

offenses or defendants in an indictment, an information, or a consolidation for trial appears to

prejudice the defendant or government, the court may … sever the defendants’ trials.” Although

the issue is committed to the sound discretion of the trial court, severance is generally

appropriate “only if there is a serious risk that a joint trial would compromise a specific trial right

of one of the defendants, or prevent the jury from making a reliable judgement about guilt or

innocence.” Zafiro v. U.S., 506 U.S. 534, 539 (1993). District judges have “wide discretion in

determining when the prejudice of joinder outweighs the benefits of a single trial.” U.S. v.

Carrillo, 434 F.3d 767, 778 (7th Cir. 2006). Where the same evidence could be admissible

against the defendant in separate trials, the defendant cannot demonstrate any prejudicial effect

from a single trial. U.S. v. Warner, 498 F.3d 666, 701 (7th Cir. 2007); U.S. v. Smith, 308 F.3d

726, 736 (7th Cir. 2002); U.S. v. Hardin, 209 F.3d 652, 654 (7th Cir. 2000).




                                                  2
USDC IN/ND case 2:18-cr-00021-TLS-APR document 569 filed 12/08/20 page 3 of 4


          Caldwell has made a perfunctory argument concerning prejudice from the spillover effect

of the drug charges. However, the two homicide charges are alleged to have been committed as

part of the drug conspiracy. Therefore, even if the homicide charges were tried separately, the

Government still would introduce evidence concerning the narcotics conspiracy. Therefore,

Caldwell cannot demonstrate prejudice from a trial which includes all of the pending charges.

          The primary argument raised by Caldwell is that he cannot testify as to the two homicide

charges if tried jointly with the narcotics charges. In U.S. v. Freland, 141 F.3d 1223 (7th Cir.

1998), the defendant was charged with two separate bank robberies. Prior to trial, he requested a

severance and alleged that he intended to testify concerning one of the bank robberies but not the

other. In affirming the district court’s decision to deny the motion for severance, the court

stated:

             [S]everance is not mandatory every time a defendant wishes to testify to
             one charge but remain silent on another. However, severance is necessary
             if the defendant makes a convincing showing that he has both important
             testimony to give concerning one count and a strong need to refrain from
             testifying as to the other counts. (citations and quotations omitted).
             141 F.3d at 1227.

See also U.S. v. Archer, 843 F.2d 1019, 1021 (7th Cir. 1988).

          Caldwell’s argument fails for two reasons. First, he has not provided any details of his

proposed testimony relating to the murder charges. The unsupported allegation that he prefers to

remain silent on the narcotics charges but has exculpatory information on the homicide charges

is not sufficient to support a severance. Second, as previously stated, the indictment has alleged

the homicides were committed pursuant to the narcotics conspiracy. Therefore, the Government

would be entitled to present evidence supporting the narcotics allegations against Caldwell and



                                                   3
USDC IN/ND case 2:18-cr-00021-TLS-APR document 569 filed 12/08/20 page 4 of 4


the other defendants. Caldwell would not be able to tailor his testimony in a manner which

prevented cross-examination concerning his alleged narcotics activities.

       For the foregoing reasons, the Motion for Severance of Counts [DE 551] filed by the

defendant, Teddia Caldwell, on November 2, 2020 is DENIED.

       ENTERED this 8th day of December, 2020.

                                                            /s/ Andrew P. Rodovich
                                                            United States Magistrate Judge




                                                4
